Citation Nr: 1512696	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at the Ocala Regional Medical Center (ORMC) from June 17, 2012, to June 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1970, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of July 2012 administrative decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which denied payment or reimbursement for unauthorized medical expenses for a number of private providers in connection with an admission and surgery at the ORMC in June 2012.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery disease, rated 30 percent disabling.

2.  Treatment on June 17, 2012, was for an emergent condition, namely recurrent chest pain.

3.  Treatment from June 18, 2012, to June 21, 2012, was non-emergent, and was scheduled and performed according to the Veteran's preferences.

4.  No treatment from June 17, 2012, to June 21, 2012, was pre-authorized by VA.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Ocala Regional Medical Center on June 17, 2012, are met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.130 (2014).

2.  The criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Ocala Regional Medical Center from June 18, 2012, to June 21, 2012, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These provisions are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case.  See July and September 2012 letters to the Veteran.

Analysis

The Veteran argues that payment or reimbursement for unauthorized medical expenses at a private facility from June 17 to 21, 2012, is warranted under 38 U.S.C.A. § 1728.  He does not allege receiving prior authorization for the treatment, though he does state that a VA clerk informed him at some time after his submission that his claims would be approved. 

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  The first criteria is met; the Veteran is service-connected for coronary artery disease, rated 30 percent disabling, and he sought treatment for a cardiac problem or symptomatology.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).

Turning to the second criterion, that the treatment sought be emergent in nature, the Board finds that an emergency did in fact exist on June 17, 2012.  The Veteran had been experiencing recurrent chest pain over the course of at least a week.  The day he sought treatment his bout of chest pain initially responded to medication, but then recurred soon after.  It appears this was a change in the pattern he had previously reported to VA doctors; his pain came back sooner.  That evening, a Sunday night, the Veteran traveled to the ORMC emergency room; records indicate he was seen at 7:49 PM.  The Veteran was admitted for a cardiac assessment.  

Determining whether an emergency existed is judged by the "prudent person" standard."  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy...."  38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c); 38 C.F.R. § 17.120(b). Given the Veteran's history of heart problems, to include the need for bypass surgery and past advice from VA doctors to go to the emergency room, a prudent layperson would have sought professional help to stem the worsening of symptoms; his belief that his life and health were endangered as of June 17, 2012, is eminently reasonable.  

However, that emergency ended the same evening.  The Veteran was treated at ORMC with nitroglycerin and he responded.  Treatment notes indicate that he stabilized, and the emergency room doctors released him from their care to the already-scheduled surgical appointment and procedures on June 18, 2012.  From that point on, his care, treatment, and surgery proceeded normally, and not on an emergent basis.  The emergency room doctor specifically noted that she had canceled her orders and was implementing the pre-surgery orders.  From June 18, 2012, to June 21, 2012, no emergency existed.  Payment or reimbursement for that period is therefore not possible under 38 U.S.C.A. § 1728.  Zimick, 11 Vet. App. at 49.

Finally, to warrant reimbursement or payment, it must be shown that a VA facility was not feasibly available to the Veteran.  The VAMC has made the bald statement that VA facilities were available, without presenting any supporting documentation.  The VAMC does mention in the statement of the case that there is a VA cardiology medicine clinic which provides consultation, but does not state that such was open on Sunday night, June 17, 2012.  Further, on its face a "consultation clinic" does not show an ability to actively treat an emergent condition.  Review of the VA facilities websites for the North Florida/South Georgia Veterans Health System, which includes VAMC Gainesville, does not show any reasonably close facility which clear cardiology care available; the closest would be the outpatient clinic in The Villages, about twice as far from the Veteran's home as ORMC.  In the emergency of June 17, 2012, on a Sunday evening, the Board finds that no VA facility was feasibly available.

With regard to the period from June 18 to 21, 2012, the Board finds that there was ample opportunity to secure VA treatment.  The Veteran was stabilized and could have traveled; he was admitted in anticipation of his already-scheduled surgery.  The Veteran saw a private cardiologist and scheduled his surgery (well prior to any possible June 2012 emergency) at ORMC out of a preference, not because no VA facility was available or feasible.  There is no indication that he sought cardiac consultation with VA or attempted to gain prior authorization or admission to any VA facility; he also does not contend such.  His references to seeking approval are for claims filed after the treatment at issue here, and he has not disputed the VA's assertion that no pre-approval was sought or granted.

This Veteran sought emergency treatment for a service-connected condition at a private facility which was his only realistic, feasible treatment option at the time on June 17, 2012.  Accordingly, payment or reimbursement of unauthorized medical expenses incurred on June 17, 2012, at the ORMC is warranted.

However, the treatment from June 18, 2012, to June 21, 2012, was based on the preference of the Veteran for private treatment.  It was not for an emergency and was in fact a scheduled elective surgery.  He made no attempt to seek VA treatment or approval.  Accordingly, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted.

The Board has considered the applicability of 38 U.S.C.A. § 1725, which provides for reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, but no additional relief is available for the Veteran under such.  As is discussed above, the period from June 18, 2012, to June 21, 2012, does not represent emergency treatment; it was previously scheduled elective surgery.  Further, VA facilities were feasibly available for that period.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at the Ocala Regional Medical Center on June 17, 2012, is granted.

Payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at the Ocala Regional Medical Center from June 18, 2012, to June 21, 2012, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


